      Case 1:19-cv-10004-JPO-SDA Document 48 Filed 07/30/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Jeriel Alexander,                                                                    7/30/2021

                                  Plaintiff,
                                                               1:19-cv-10004 (JPO) (SDA)
                    -against-
                                                               ORDER
Private Protective Services, Inc.,

                                 Defendant.


STEWART D. AARON, United States Magistrate Judge:

       The Court has received Plaintiff’s Motion for a Default Judgment (ECF No. 37) and

Defendant’s Motion to Set Aside Default (ECF No. 44).

       The pro se Plaintiff is encouraged to consider whether he wishes to consent to

Defendant’s motion and withdraw his own, thereby permitting this case to proceed

expeditiously on the merits. See Pecarsky v. Galaxiworld.com Ltd., 249 F.3d 167, 174 (2d Cir.

2001) (“It is well established that default judgments are disfavored. A clear preference exists for

cases to be adjudicated on the merits.”).

       Plaintiff is advised that there is a legal clinic in this District that provides assistance, free

of charge, to people who are parties in civil cases and do not have lawyers. The clinic is run by a

private organization called the New York Legal Assistance Group (“NYLAG”); it is not part of, or

run by, the Court. An unrepresented party can make an appointment with NYLAG by

following the directions at https://nylag.org/gethelp/ (after clicking on “Legal Services

for Litigants Representing Themselves in Federal Court”) or by calling 212-659-6190.
      Case 1:19-cv-10004-JPO-SDA Document 48 Filed 07/30/21 Page 2 of 2




         No later than Friday, August 13, 2021, Plaintiff shall file either (a) a letter indicating

consent to Defendant’s Motion to Set Aside Default and withdrawal of his Motion for Default

Judgment or (b) an opposition to Defendant’s motion. If Plaintiff opposes Defendant’s motion,

then Defendant shall file any reply no later than Friday, August 20, 2021.

SO ORDERED.

Dated:          New York, New York
                July 30, 2021

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge




                                                 2
